Citation Nr: 1210164	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  10-26 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder to include as due to bilateral pes planus.

2.  Entitlement to a disability rating for bilateral pes planus in excess of 10 percent.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2011 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that VA must address the issue of entitlement to a TDIU in increased-rating claims when the issue of unemployability is raised by the record.  As discussed below, the record here raises the issue of entitlement to TDIU.  Thus, under Rice, the Board has jurisdiction over the Veteran's TDIU claim, which for the purpose of clarity is listed as a separate issue on the title page.

The issues of entitlement to a disability rating for bilateral pes planus in excess of 10 percent and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT
	
1.  In a January 1983 decision, the Board denied the Veteran's claim for service connection for a back disability; the Veteran was notified of the decision and of his appellate rights but he did not appeal.

2.  The evidence received since the Board's January 1983 decision relates to an unestablished fact necessary to substantiate the claim for service connection for a degenerative disc disease of the lumbosacral spine.  

3.  A degenerative disc disease of the lumbosacral spine had its onset in service. 


CONCLUSIONS OF LAW

1.  The Board's January 1983 decision that denied service connection for a back disability is final.  38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  The evidence received since the Board's January 1983 decision is new and material and the requirements to reopen the Veteran's claim for service connection for a degenerative disc disease of the lumbosacral spine have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  A degenerative disc disease of the lumbosacral spine was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board reopens the claim and grants service connection for a degenerative disc disease of the lumbar spine.  These actions constitute a complete grant of the benefits sought on appeal.  Therefore, a discussion of VA's duties to notify and assist is unnecessary.

I.  Petition to Reopen Claim of Entitlement to Service Connection

In a January 1983 decision, the Board denied a claim for service connection for a back disability, on the basis that a back disability was not present during service, nor was caused by or related to service connected bilateral pes planus, and diagnosed spondylolisthesis with vertebral disc space narrowing was first shown many years after service.  The January 1983 decision of the Board is a final decision based on the evidence then of record at the time of the decision.  38 C.F.R. § 20.1100.
  
However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Court recently clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.
 
The evidence of record at the time of the January 1983 decision of the Board consisted of the service treatment records and post-service medical records and reports.   In December 2009, the Veteran filed an application to reopen his claim of service connection for a low back disability to include as secondary to bilateral pes planus.  Since January 1983, evidence has been added to the claims files.  The additional evidence of record consists of VA and private treatment records dated through August 2011; reports of VA examinations including for spine examination; and lay statements and personal hearing testimony contained in the transcript of a November 2011 Travel Board hearing. 

The medical records received since April 2005 reflect treatment for lumbar spine symptoms.  The lumbar spine condition is variously diagnosed to include spondylolisthesis of L5 on S1 (a degenerative process); stenosis lumbar spine, with neurogenic claudication and radiculopathy with an early onset neurogenic bladder; mild to moderate facet joint degenerative disease, most pronounced at L3/L4; and severe bilateral L5/S1 foraminal stenosis, and nerve root compression.   

Private and VA treatment records received after January 1983, and the report of a March 2010 VA spine examination contain findings and opinions addressing the question of whether the Veteran's diagnosed lumbar spine disorder is etiologically related to service or to his service-connected bilateral pes planus.  In light of the newly submitted records and contentions when considered with previous evidence of record, the low back/lumbar spine service connection claim must be reopened, and therefore is addressed on the merits below.  

II. Service Connection

The Veteran claims service connection for a low back disorder.  In his December 2009 claim from which the present appeal arises, he specifically asserts that he is entitled to service connection for low back problems secondary to bilateral pes planus.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, where a Veteran served 90 days or more, and arthritis, becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such diseases shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Additionally, under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability that is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  Although the stated intent of the change was merely to implement the requirements of Allen, the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Id at 439.  

In this case, however, as discussed below, the evidence is in equipoise as to the likelihood that a degenerative disk disease of the lumbosacral spine is related directly to service by way of having had its onset in service, given the evidence of the continuity of symptoms since service and opinions on that basis.  Therefore, further discussion in the analysis below as to the amended provisions of 38 C.F.R. § 3.310 are not necessary.

A Veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

Disorders diagnosed after discharge may still be service connected if all of the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Service treatment records include the report of a December 1967 enlistment examination, which shows that on examination the evaluation of the spine and other musculoskeletal system was found to be normal; no lumbar spine abnormalities are noted at entrance into service.

A report of an August 1968 consultation request and responsive consultation in September 1968 shows that the Veteran was evaluated for severe pes planus bilaterally.  That consultation report also noted the presence of symptoms including "back cramps [that were] probably due to postural abnormality resulting from pes planus."  Notably, the examiner opined that the Veteran's condition was sufficient for discharge from service, which was effected later in October 1968.  

An associated September 1968 medical board report noted that since the Veteran came into service he had been having increasing pain and cramping, primarily in his feet, though extending up his legs and into his low back.  On examination the examiner noted findings regarding bilateral pes planus, and that examination of the back revealed there was a small amount of paravertebral muscle spasm.

The report of a December 1968 VA examination shows in pertinent part that the Veteran reported that a month after he entered service, he developed a strain in the low back.  The report did not address the Veteran's back complaints of back strain in-service in its findings or diagnosis.

In a February 1969 statement, a private podiatrist discussed the Veteran's complaints of weak feet.  In part, that provider noted that symptoms included "a back pain association."

In a September 1980 private report of disability evaluation, Terence J. Matthews, M.D., noted that the Veteran presented with chronic low back and bilateral foot pain.  The Veteran reported that his back problems dated back to his time in service when he was discharged with aggravated back condition.  The Veteran reported complaints of low back pain with some radiation down the legs bilaterally.  The report concluded with a diagnosis of Grade I L5, S1 spondylolisthesis with degenerative L5, S1 degenerative disc; bilateral planovalgus feet.

The report of a December 1980 VA examination shows that in connection with examination of the Veteran's bilateral pes planus, the Veteran reported that the pain symptoms associated with the feet, radiated up to the hips and created low back problems after walking or standing, and that when in bed he would get sudden muscle spasms in the low back radiating down both legs.  That report does not otherwise address the Veteran's back complaints.

The report of a March 1981 VA examination of the spine shows that the Veteran reported complaints of muscle spasms radiating from the low back down both legs to the feet.  The Veteran reported that he was separated from service after only seven months because of foot pains.  He reported that he also had back trouble in service with cramping and pain in the lumbar area, but he never received treatment for back pain in service.  The report contains a diagnosis of (1) pes planus and (2) spondylosis lumbar.  The examiner opined that the mild pes planus of the Veteran could have no etiologic bearing on his lumbar pathology.

Private medical records include the October 2009 report of medical functional capacity assessment by Craig H. Lichtblau, M.D. As part of that assessment, Dr. Lichtblau stated that after reviewing medical records related to the Veteran's injuries in service, including records in 1969 when the Veteran was initially evaluated, it was his opinion that the Veteran had a history of pes planus that was exacerbated during service; and that the pes planus continued to get progressively worse, causing increasing pain in the feet, which eventually extended up to the legs, and causing low back problems.

The report of a March 2010 VA examination of the spine shows that the examiner indicated that review of medical records showed that a back condition had onset in 1968; and back pain began while the Veteran was in boot camp.  After examination, the report contains a diagnosis of lumbar spondylolisthesis.  The examiner opined that the lumbar spondylolisthesis was not caused by, or a result of, or aggravated by flat feet.  The basis for that opinion was that the medical literature did not show that lumbar spondylolisthesis was caused by flat feet; and that during evaluation of flat feet in September 1968, the back was noted to be normal. 

A private statement in June 2010 from Dr. Lichtblau shows that he evaluated the Veteran and reviewed his medical records related to his injuries in service.  On that basis, he reiterated his earlier opinion that the Veteran's pes planus was exacerbated in service and continued to worsen, eventually causing low back problems.

The report of a May 2011 VA consultation examination shows that the examiner found the Veteran to have X-ray findings of chronic Grade II, nearly Grade III spondylolisthesis of L5-S1, with rounding of the anterior L5 vertebral body and the S1 vertebral body with a large osteophyte formation; and severe stenosis certain to be present at L5-S1 level.  The examiner opined that the Veteran's history was consistent with his lumbar condition "having been related to his back, leg, and foot complaints his entire adult life."  The examiner opined that the condition was consistent with at least an aggravation of an underlying condition when he was in active service and possibly the development of a new or progressive condition at that time.  The examiner noted that the Veteran described a history of a clunking sensation that occurred (presumably in service) when he was impacted on landing after a jump, which the examiner found to be consistent with the spondylolisthesis.

At the Veteran's November 2011 Travel Board hearing he testified that he injured his back during service when he had to let go while climbing a 40 foot high rope.  When he fell he felt pain and heard a noise from the spine.  He testified that he had back problems since then.

On review of the totality of the competent evidence on file, the Board finds that the evidence is in equipoise as to whether it is at least as likely as not that the Veteran's present low back/lumbosacral spine disability is etiologically related to service.  As discussed above, there is evidence of reported symptoms during service, albeit this was not evaluated or treated at the time, possibly because of the more significant bilateral pes planus symptoms being evaluated then.  Even so, the treatment providers in service did note relevant symptomatology of paravertebral muscle spasm; and back cramps "probably due to postural abnormality resulting from pes planus."  

The Veteran has testified that he injured his back during service in the U.S. Marine Corp, when he fell while climbing a 40 foot high rope, and that he has had associated back symptoms since then.  The Board finds that the Veteran is competent to make these assertions as to the fall and subsequent symptoms continuing since then.  As to the fall these statements are consistent with the nature of the Veteran's service in the Marine Corp in the first months of service, and as to the continuity of symptoms the Veteran perceived thereafter, these statements are consistent with the overall evidence on file.  These statements are thus credible as to the Veteran's assertions of the injury and subsequent continuity of back symptoms. 

Following service the claims file contains sufficient medical evidence, and the Veteran has competently and credibly attested to the continuity of related low back symptoms since service.  As discussed above, there are a number of opinions in support of the Veteran's claim.  Although there are some opinions to the contrary, overall, the evidence is in equipoise.  Most recently, a May 2011 VA consultation examination report contains an opinion that the Veteran's low back condition was consistent with at least an aggravation of an underlying condition when he was in active service and possibly the development of a new or progressive condition at that time.  
  
The March 2010 VA examiner's opinion against the Veteran's claim, is based in part on an inaccurate premise-that during evaluation of flat feet in September 1968 during service, the back was noted to be normal.  In fact, the September 1968 medical board report noted findings that included that there was paravertebral muscle spasm.  As the premise of the March 2010 VA examination opinion is inaccurate, it is of little probative value.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Swann v. Brown, 5 Vet. App. 229 (1993)) (stating that the Board is not bound to accept medical opinions that are based upon an inaccurate factual background).  Further, that opinion mainly addressed whether there was a relationship to the service-connected bilateral pes planus and not to service directly.

The opinion of Dr. Lichtblau and in the May 2011 VA consultation report, in combination with the remainder of the facts of the case, is shown to be consistent with other evidence including lay statements and the Veteran's testimony during the November 2011 Travel Board hearing regarding the history of the Veteran's reported complaints.  These opinions are therefore of greater probative value than that of the VA examination in March 2010 for these reasons, or than the an opinion of the much older VA examination of March 1981, which provided no basis for its opinion counter to the Veteran's claim.

It should be noted that notwithstanding some later comments suggesting the contrary, there is no contemporaneous showing in service treatment records of a preexisting lumbar spine disability such as to implicate regulatory analysis for aggravation.  No low back disability was noted at the entrance examination.  

In sum, based on the foregoing discussion, the Board finds that the totality of the evidence is persuasive and probative of the issue on appeal.  Based on that evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for a degenerative disc disease of the lumbosacral spine is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a degenerative disc disease of the lumbosacral spine is granted.


REMAND

A remand is necessary for the following reasons.  First, during the Veteran's November 2011 Travel Board hearing he testified essentially that his pes planus had worsened since the last VA examination of that condition in April 2009.  Review of treatment records since that examination suggests that the condition may have worsened, as reflected in a June 2010 statement by Dr. Lichtblau, who indicated the pes planus has continued to get progressively worse.

As such, the Veteran's bilateral pes planus claim must be remanded for the Veteran to undergo a contemporaneous and thorough VA examination for bilateral foot symptoms to determine the current severity of his bilateral pes planus.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Second, the Court has held that a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for an increased rating for a disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, if during the course of a rating appeal, the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which a rating is sought, then the issue of entitlement to TDIU is part of the initial rating claim and should be considered in connection with that rating claim.  Id.

Here the evidence reasonably raises the issue of entitlement to a TDIU as an element of the rating claim.  Notably, the report of the April 2009 VA examination shows that the Veteran has been unemployed since November 2008 reportedly due to losing his job because he could not keep up due to his service-connected bilateral pes planus condition.  Also, an October 2009 report of medical functional capacity assessment (private medical record) shows that Dr. Lichtblau found that the Veteran was unable to work in his chosen field due to his service-connected orthopedic disabilities.   At the Veteran's November 2011 Travel Board hearing he indicated that he was unable to work due to his pes planus.

Because entitlement to a TDIU is part of the Veteran's rating claim, the proper remedy here is to remand the TDIU issue for all required development and adjudication.  

During the November 2011 Travel Board hearing, the Veteran raised an informal claim of service connection for a psychiatric disability.  That informal claim seeking service connection for a psychiatric disability can impact on the issue of entitlement to TDIU.  Therefore, the Board finds that this issue must be remanded for further development.

Thus on remand, the RO should conduct all appropriate notification and development, to include providing the Veteran with proper notice, obtaining any pertinent outstanding treatment records, and affording him a VA examination to determine the likelihood a psychiatric disorder is etiologically related to service, and if so, the effect such disability on his employability.  

After all appropriate development has been completed, the Veteran's psychiatric disability service connection claim must be adjudicated, and his bilateral pes planus rating claim and TDIU claim must be readjudicated.   On remand the RO must associate any pertinent outstanding records with the claims folder prior to any examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2011) that includes an explanation as to the information or evidence needed to establish a claim of service connection for a psychiatric disability and to establish a claim of TDIU.

2.  Ask the Veteran to identify all VA and private medical providers who have treated him for any service-connected disability to include for lumbar spine disability and any pes planus or other foot or lower extremity problems; or for any psychiatric problems.  After receiving this information and any necessary releases, contact the named private medical providers and obtain copies of the related medical records which are not already in the claims folder.  Take appropriate measures to request copies of any outstanding records of pertinent VA medical treatment, and all VA treatment records dated since November 2011.  

3.  Notify the Veteran that he may submit statements from him and others describing fully the symptoms and impairment resulting from his service-connected lumbar spine disability and bilateral pes planus on his ability or inability to work; and statements from him and others who have observed the Veteran, describing their impressions regarding the onset, continuity of symptoms, and chronicity of psychiatric disorder since service.    

4.  After completion of the above development, schedule the Veteran for VA special examinations to determine 
(A) the nature, extent, and severity of his service-connected bilateral pes planus; and (B) the nature extent, onset and likely etiology of any psychiatric disorder found to be present; and (C) entitlement to TDIU.  The claims folder and a copy of this Remand must be provided to and reviewed by each examiner in conjunction with these examinations.  

(A)  Bilateral Pes Planus Examination:  In offering opinions, the examiner must acknowledge and discuss the Veteran's reports of any current relevant symptoms.  The examination should include the following.  Identify all musculoskeletal pathology of the feet found to be present.  The examination should include all indicated tests and studies, to include as relevant any motion studies such as to identify the presence and extent of abnormal pronation or abduction, and should describe any pain, weakened movement, excess fatigability, and incoordination present.  The examiner should comment on the presence and extent of any other symptoms of pes planus for each foot, to include location of weight-bearing line; and any inward bowing of the tendo achillis, pain on manipulation and use of the foot, marked deformity (such as pronation, abduction), swelling, characteristic callosities, or spasm of the tendo achillis on manipulation.  The examiner should comment on the extent of severity of pes planus condition in each foot, specifically as to whether the condition is productive of severe or pronounced symptoms.  To the extent possible, fully describe any functional effects of the bilateral pes planus and the impact of such on his employability.  

(B)  Psychiatric Disorder Examination: In offering opinions, the examiner must acknowledge and discuss the Veteran's report regarding the onset of his psychiatric disability and its relationship to his service-connected disabilities and any current relevant symptoms and diagnosis regarding any psychiatric condition found.  

The examiner should elicit from the Veteran a history of psychiatric symptoms since during service.  Thereafter, the examiner must opine as to whether it is at least as likely as not that any psychiatric disorder diagnosed: is related to or had its onset in service; was permanently aggravated by service or was caused by or aggravated by a service-connected disability; or in the case of a psychosis, became manifest within one year of the end of service.  

If the answer to this is affirmative, that it is as likely as not that a psychiatric disorder is so related to service, then the examiner should to the extent possible, fully describe any functional effects of the diagnosed psychiatric disability, and the impact of such on his employability.  This should include providing an estimate of the Global Assessment of Functioning (GAF) score and other appropriate findings and conclusions.

(C)  Subsequent to the foregoing, appropriately examine the Veteran regarding the claim of entitlement to a TDIU. In addition to the examinations discussed above, an examiner should conduct any further appropriate tests and studies in order to render an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities-currently consisting (including as a result of the decision above) of bilateral pes planus, and a degenerative disc disease of the lumbosacral spine-and any disability the examiner finds to be at least as likely as not related to service in the opinion requested above regarding psychiatric disorder.   In doing so, the examiner should take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

For each examination above, all findings and conclusions, and the rationale for all opinions expressed by an examiner should be provided in a legible report.

5.  Then adjudicate the claim for service connection for a psychiatric disability.  Then, readjudicate the appeal as to the bilateral pes planus rating claim including entitlement to TDIU as part of that appealed claim.  If a claim remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an appropriate opportunity to respond, before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


